United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 2, 2022                 Decided July 15, 2022

                         No. 21-1170

                     ROHAN RAMSINGH,
                        PETITIONER

                              v.

       TRANSPORTATION SECURITY ADMINISTRATION,
                    RESPONDENT


          On Petition for Review of an Order of the
           Transportation Security Administration



     Jonathan Corbett argued the cause and filed the briefs for
petitioner.

    Kyle T. Edwards, Attorney, U.S. Department of Justice,
argued the cause for respondent. With her on the brief were
Brian M. Boynton, Acting Assistant Attorney General at the
time the brief was filed, and Sharon Swingle, Attorney.

    Before: ROGERS, MILLETT, and KATSAS, Circuit Judges.

    Opinion for the Court filed by Circuit Judge MILLETT.

    MILLETT, Circuit Judge: Shortly before Thanksgiving
2019, Rohan Ramsingh, an Army veteran, arrived at the Tampa
                               2
International Airport to pick up two of his children who were
visiting for the holiday. After a swab of Ramsingh’s hands
tested positive for traces of explosive material, screening
personnel from the Transportation Security Administration
attempted to perform a full-body pat-down. Citing medical
reasons, Ramsingh repeatedly refused to be patted down and
was subsequently escorted away from the checkpoint by law
enforcement.

     The agency assessed Ramsingh a civil penalty for
“interfer[ing] with * * * screening personnel in the
performance of their screening duties[.]”   49 C.F.R.
§ 1540.109.

     Ramsingh petitioned this court to overturn the penalty on
the ground that his refusal to submit to a pat-down, particularly
in light of his medical justifications, did not constitute
interference under the regulation. Because, on the record in
this case, the agency lawfully applied its interference
regulation to Ramsingh’s conduct, we deny the petition for
review.

                               I

                               A

     Congress has charged the Transportation Security
Administration (“TSA”) with “safeguard[ing] this country’s
civil aviation security and safety.” Corbett v. TSA, 19 F.4th
478, 480 (D.C. Cir. 2021). The agency has “broad authority”
to “identify ‘threats to transportation’ and take the appropriate
steps to respond to those threats.” Id. at 480, 486 (quoting 49
U.S.C. § 114(f)(2), (3)).

     As relevant here, Congress directed the TSA to “provide
for the screening of all passengers and property * * * that will
                                  3
be carried aboard a passenger aircraft[.]”            49 U.S.C.
§ 44901(a). To that end, TSA promulgated a regulation stating
that “[n]o individual may enter a sterile area or board an aircraft
without submitting to the screening and inspection of his or her
person and accessible property[.]” 49 C.F.R. § 1540.107(a).
The “sterile area” is the “portion of an airport * * * that
provides passengers access to boarding aircraft and to which
the access generally is controlled by TSA[.]” Id. § 1540.5.
Individuals and their property are inspected for, among other
things, “weapons, explosives, and incendiaries.” Id.

     TSA regulations specify that “[n]o person may interfere
with, assault, threaten, or intimidate screening personnel in the
performance of their screening duties[.]”            49 C.F.R.
§ 1540.109. The aim of Section 1540.109 is to “prohibit[]
interference that might distract or inhibit a screener from
effectively performing his or her duties.” Civil Aviation
Security Rules, 67 Fed. Reg. 8,340, 8,344 (Feb. 22, 2002).
TSA explained that “[t]his rule is necessary to emphasize the
importance to safety and security of protecting screeners from
undue distractions or attempts to intimidate.” Id. “[A]busive,
distracting behavior, and attempts to prevent screeners from
performing required screening, are subject to civil penalties[.]”
Id.1

                                  B

    To ensure that all individuals are fully screened before
gaining access to the boarding area, TSA relies on a
combination of walk-through metal detectors, Advanced
Imaging Technology (“AIT”) machines, explosive trace
detection tests, and pat-downs. AIT machines can screen for

     1
        Interference with security personnel that rises to the level of
assault is also subject to criminal penalties under 49 U.S.C. § 46503.
                               4
both metallic and non-metallic threats, addressing “a critical
weakness in aviation security” that existed when only metal
detectors were used. Passenger Screening Using Advanced
Imaging Technology, 81 Fed. Reg. 11,364, 11,365 (March 3,
2016). While AIT machines have become standard in airports
across the United States, “[p]assengers generally may decline
AIT screening and opt instead for a pat-down.” Id.

     Other circumstances in which a passenger may be required
to undergo a pat-down include “if the screening technology
alarms, as part of unpredictable security measures, [or] for
enhanced screening[.]”          Security Screening, TSA,
https://www.tsa.gov/travel/security-screening (last accessed
July 7, 2022) (“Pat-Down Screening” drop-down box). A pat-
down “may include inspection of the head, neck, arms, torso,
legs, and feet[,]” as well as “sensitive areas such as breasts,
groin, and the buttocks.” Id.

    TSA provides limited screening accommodations for those
with disabilities and medical conditions, but the agency
emphasizes that persons with such conditions must also
“undergo screening at the checkpoint.” Disabilities and
Medical Conditions, TSA, https://www.tsa.gov/travel/special-
procedures (last accessed July 7, 2022).

     TSA requires that once an individual has begun the
screening process, he or she must complete it. See Appendix
(“A.”) 63–64, 86, 88, 205–206, 290, 296; see also 81 Fed. Reg.
at 11,385. Individuals are not allowed to leave partway
through. After all, permitting an individual “to revoke consent
to an ongoing airport security search makes little sense in a
post-9/11 world.” United States v. Aukai, 497 F.3d 955, 960
(9th Cir. 2007) (en banc); see A. 296. Letting individuals self-
select out of the process once faced with additional screening,
in particular, “would afford terrorists multiple opportunities to
                               5
attempt to penetrate airport security by ‘electing not to fly’ on
the cusp of detection until a vulnerable portal is found[,]” and
would supply terrorists with a “low-cost method of detecting
systematic vulnerabilities in airport security, knowledge that
could be extremely valuable in planning future attacks.” Aukai,
497 F.3d at 960–961 (footnote omitted).

                               II

                               A

     On November 23, 2019, Ramsingh arrived at the Tampa
International Airport, along with his girlfriend and child, to
pick up Ramsingh’s other two minor children who were
arriving unaccompanied on a flight from Houston. After
receiving gate passes from the airline, they entered the security
checkpoint. When Ramsingh attempted to proceed through the
walk-through metal detector, Transportation Security Officer
Julio Melendez Ortiz instructed him to go through the AIT
machine instead. Ramsingh stated that, due to a shoulder injury
incurred during military service, he could not lift both arms
above his head, as required by the AIT machine. Officer
Melendez Ortiz then permitted Ramsingh to use the walk-
through metal detector.

     TSA procedures require that a traveler who declines AIT
screening undergo an explosive trace detection test, so Officer
Melendez Ortiz swabbed Ramsingh’s hands. See A. 83 (TSA
officer stating in an affidavit that “the passenger opted out of
the AIT screening,” so “his hands were [explosive trace
detection tested] pursuant to policy”); A. 204 (“TSA Standard
Operating Procedures * * * required that [Ramsingh] receive
an Explosive Trace Detection * * * test on his hands.”). The
test came back positive for possible components of explosives,
which prompted Officer Melendez Ortiz to notify his
supervisor.
                              6
     Supervisory Transportation Security Officer Tiffany
Pagan informed Ramsingh that TSA would need to conduct a
full-body pat-down and further screening of his property to
clear the positive explosives alarm. Ramsingh objected to the
pat-down, explaining that he suffers from Post-Traumatic
Stress Disorder and Military Sexual Trauma, conditions which
would be triggered by a full-body pat-down. Officer Pagan
then asked one of her male colleagues, Supervisory
Transportation Security Officer Robert McClelland, to assist.
While acknowledging Ramsingh’s medical concerns, Officer
McClelland insisted that there was “no alternative” to a pat-
down for resolving an explosive trace detection alarm. A. 83.
Ramsingh continued to refuse. Officer McClelland next
offered to conduct the pat-down in a private or less crowded
area of the checkpoint, but Ramsingh declined.

    At some point, Ramsingh indicated that he did not wish to
continue with the screening process, stating “I can just leave”
and “you can’t detain me.” A. 83. Officer McClelland
acknowledged that TSA could not detain him but advised
Ramsingh that if he did not comply with required screening
procedures, TSA would have to call law enforcement to the
checkpoint. Ramsingh replied “fine, call them.” A. 83. The
Transportation Security Manager and another officer
subsequently arrived at the checkpoint, but they too were
unable to convince Ramsingh to submit to a full-body pat-
down.

     Approximately twenty minutes after the encounter
between Ramsingh and TSA personnel began, law enforcement
officers arrived and peaceably escorted Ramsingh away from
the checkpoint. In the meantime, Ramsingh’s girlfriend had
picked the arriving children up from their flight.
                               7
                               B

                               1

     TSA does not dispute the legitimacy of Ramsingh’s
medical conditions and acknowledges that Ramsingh
communicated those medical conditions to the TSA officers on
the scene. Nevertheless, in May 2020, TSA charged Ramsingh
with violating 49 C.F.R. § 1540.109’s prohibition on
interfering with security personnel and sought a civil penalty
of $2,050.

     Ramsingh requested a formal hearing before an
Administrative Law Judge (“ALJ”). The ALJ upheld the civil
penalty, finding that Ramsingh “refused to allow a pat-down
search to complete screening,” A. 250, and that “TSA’s
interpretation of its regulations—that once an individual begins
the screening process at the airport, a refusal to complete the
screening process constitutes ‘interference’ with the screener’s
performance of his/her screening duties”—was “reasonable[,]”
A. 256–257.

     The ALJ also ruled that Ramsingh’s medical conditions
did not excuse his noncompliance. The ALJ explained that the
security interests served by uniformly requiring travelers to
complete screening once the process has begun outweighed
Ramsingh’s medical concerns, especially because Ramsingh
made a “voluntar[y]” choice to initiate the screening process,
knowing “that he may be subject to a pat[-]down[.]” A. 256.

     While Ramsingh’s medical conditions did “not provide a
valid defense[,]” the ALJ “considered [them] in mitigation[,]”
along with Ramsingh’s lack of prior violations, and reduced the
penalty to $680. A. 256.
                                8
                                2

     Ramsingh took an administrative appeal, and the TSA
affirmed.

     The TSA first concluded that the ALJ’s findings of fact
were supported by a preponderance of the evidence. Ramsingh
disputed that he had “refused” the pat-down, arguing that
“[j]ust as one would not say that a paraplegic ‘refused’ to stand,
[he] did not ‘refuse,’ but was unable, to comply.” A. 263
(citation omitted). The TSA rejected that argument, pointing
out Ramsingh’s admission before the ALJ that he had “refused
the private screening and continued to refuse to submit to the
pat-down[.]” A. 293 (citation omitted).

    Next, the TSA affirmed the ALJ’s legal conclusion that
Ramsingh “interfere[d]” with screening personnel in violation
of 49 C.F.R. § 1540.109. The agency ruled that both the plain
meaning of the word “interfere” and the purpose of the
regulation capture Ramsingh’s “refusal to complete the
screening process[.]”      A. 295.    That is because his
noncompliance “inhibited the screeners from resolving the
positive test for explosives and completing the screening
process[,]” and so “prevented TSA [officers] from thoroughly
performing their duties[.]” A. 295.

    Ramsingh argued that the ALJ erred because Section
1540.109 requires an intentional mens rea. The TSA
disagreed, explaining that Section 1540.109 qualifies as a
public welfare regulation designed “to protect the safety and
security of the flying public[,]” and so no mens rea is
necessary. A. 299–300.

    At a minimum, Ramsingh insisted, the regulation requires
a volitional act, and failing to comply on the basis of medical
inability cannot be considered volitional. The TSA disagreed,
                                 9
concluding that Ramsingh engaged in a volitional act by
entering the security screening process with knowledge that he
might be required to undergo a pat-down, and another
volitional act by refusing to be patted down after he tested
positive for potential explosives.

     With respect to the ALJ’s conclusion that Ramsingh’s
medical conditions did not excuse his interference, the TSA
determined that precedent and policy justifications support
requiring an individual who begins the screening process to
complete it or else be found liable for interference, regardless
of the reason for failure to comply. A rule to the contrary, TSA
concluded, would “require a fundamental change to TSA’s
security program * * * that would adversely affect TSA’s
ability to protect the aviation system.” A. 301.

    Finally, the TSA agreed that a $680 penalty was
appropriate.2

    Ramsingh filed a timely petition for review in this court.

                                III

     This court has jurisdiction over Ramsingh’s petition for
review under 49 U.S.C. § 46110.

    In reviewing a petition under Section 46110, we uphold
the agency’s decision unless it is “arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law[,]”
5 U.S.C. § 706(2)(A), or unsupported by “substantial
evidence,” 49 U.S.C. § 46110(c); see Suburban Air Freight,

    2
       Ramsingh has not independently challenged the size of the
fine. See Oral Arg. Tr. 12:15–18 (“You haven’t independently
challenged a sizable fine?” “It’s not the size of the fine that’s the
issue here, no.”).
                               10
Inc. v. TSA, 716 F.3d 679, 681 (D.C. Cir. 2013). The arbitrary
and capricious standard is “deferential[,]” merely requiring that
the agency action be “reasonable and reasonably explained.”
POET Biorefining, LLC v. EPA, 970 F.3d 392, 409 (D.C. Cir.
2020) (citation omitted).

                               IV

     Ramsingh argues that TSA erred by concluding that (1) he
violated 49 C.F.R. § 1540.109’s prohibition on interference
merely by failing to comply with the required screening
procedures, and (2) his bona fide medical conditions did not
excuse noncompliance.

                               A

                               1

     The central question raised by Ramsingh in this case is
whether the TSA reasonably concluded that his refusal to
submit to a full-body pat-down after voluntarily entering a
screening area “interfere[d]” with the TSA’s screening process,
within the meaning of 49 C.F.R. § 1540.109. The TSA’s
conclusion that such interference occurred was adequately
reasoned and supported by substantial evidence. In so holding,
we need not accord deference to TSA’s interpretation of its
regulation under Kisor v. Wilkie, 139 S. Ct. 2400 (2019),
because, after “exhaust[ing] all the ‘traditional tools’ of
construction[,]” we conclude that the regulation is not
“genuinely ambiguous,” id. at 2415 (quoting Chevron U.S.A.
Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 843 n.9
(1984)).

    TSA regulations do not define “interfere,” so we begin
with the “ordinary, contemporary, common meaning” of the
term. Williams v. Taylor, 529 U.S. 420, 431 (2000) (citation
                               11
omitted). Webster’s New International Dictionary defines
“interfere” as “to come in collision[,]” “to be in opposition[,]”
and “to run at cross-purposes[.]” Interfere, WEBSTER’S NEW
INT’L DICTIONARY 1178 (def. 2) (3d ed. 2002); see also
Interfere, WEBSTER’S NEW COLLEGE DICTIONARY 578 (def. 1)
(2d ed. 1999) (defining “interfere” as “[t]o come between so as
to be an impediment”); Interference, BLACK’S LAW
DICTIONARY 818 (def. 2) (7th ed. 1999) (defining
“interference” as “[a]n obstruction or hindrance”). Common
synonyms for “interfere” include “impede, obstruct, stand in
the way of, hinder, * * * [and] hamper.” Interfere, THE
OXFORD AMERICAN WRITER’S THESAURUS 490 (def. 1) (2004)
(formatting modified).

     In the same vein, this court has recently defined the
“ordinary meaning” of interfere as “to interpose in a way that
hinders or impedes: comes into collision or be in opposition.”
Judge Rotenberg Educ. Ctr., Inc. v. FDA, 3 F.4th 390, 396
(D.C. Cir. 2021) (quoting Interfere, Merriam-Webster.com,
https://www.merriam-webster.com/dictionary/interfere (last
accessed July 7, 2022)). And in a case interpreting Section
1540.109 itself, the Sixth Circuit defined the term “interfere”
in the regulation as to engage in “conduct which poses an actual
hindrance to the accomplishment of a specified task.” Rendon
v. TSA, 424 F.3d 475, 480 (6th Cir. 2005) (internal quotation
marks and citation omitted).

     Given that established meaning, the TSA logically
concluded that Ramsingh’s conduct interfered with TSA
personnel engaged in screening operations. TSA policy
requires that whenever an individual triggers a positive
explosives alarm, he or she must undergo a full-body pat-down.
Ramsingh’s repeated resistance to being patted down was “in
opposition” to and “r[a]n at cross-purposes” with that policy.
Interfere, WEBSTER’S NEW INT’L DICTIONARY, supra.
                              12
Likewise, his insistence on leaving the checkpoint rather than
undergo the pat-down “hinder[ed]” and “impede[d],” Judge
Rotenberg Educ. Ctr., 3 F.4th at 396 (citation omitted), the
TSA officers’ ability to enforce the requirement that a person
who begins screening must see the process through, a policy
that TSA has determined to be necessary for maintaining
aviation security.

     To be sure, Section 1540.109 also covers conduct more
aggressive or actively disruptive than Ramsingh’s. For
instance, the regulation’s preamble cites “[p]revious instances”
of “verbal abuse of screeners by passengers[.]” 67 Fed. Reg.
at 8,344. In Rendon, the petitioner behaved in a “loud and
belligerent” manner at a checkpoint, yelling profanities at the
TSA officer. 424 F.3d at 477, 479. Similarly, in In the Matter
of John Brennan, 12-TSA-0092 (Sept. 18, 2014), aff’d 691 F.
App’x 332 (9th Cir. 2017), when Brennan tested positive for
explosives, he stripped naked at the checkpoint and refused to
put his clothes back on, requiring TSA employees to close the
checkpoint and move bins around to block the public’s view,
id. at 1–2.

     Ramsingh did not physically assault or threaten anyone,
yell, use profanity, behave in a belligerent manner, or remove
his clothing. Nor did his resistance to the pat-down necessitate
closing the checkpoint or cause delays in the screening of other
passengers at that checkpoint. But even acknowledging
Ramsingh’s more mild-mannered behavior, TSA reasonably
concluded that Ramsingh nonetheless prevented TSA officers
from completing their required screening duties. That was the
crux of the interference findings in Rendon and Brennan, and
was at the heart of the finding of interference by the TSA here.
See Rendon, 424 F.3d at 479 (holding that, whatever Rendon’s
First Amendment interests, he directly “interfered with the
screener’s duty to both thoroughly screen passengers and to do
                               13
so in an efficient manner”); Brennan, 12-TSA-0092, at 3
(concluding that Brennan “presented an actual hindrance to the
[officers’] ability to conduct secondary screening and resolve
the [explosive trace detection] alarm”).

    So too here, while Ramsingh remained relatively calm and
composed throughout the entire encounter, he prevented TSA
personnel from conducting a full-body pat-down in response to
a positive explosives alarm and from enforcing the agency’s
security policy prohibiting individuals from backing out of
screening midway.3

     Ramsingh argues that he merely engaged in “passive non-
compliance,” which, “without more, [is] insufficient to
constitute interference.” Ramsingh Opening Br. 13. In
support, he points to District of Columbia v. Little, 339 U.S. 1
(1950). In Little, a District of Columbia regulation made it a
misdemeanor to “interfer[e] with or prevent[] any inspect[or]”
from examining a building reported to be in an unsanitary
condition. Id. at 4–5 (citation omitted). The Supreme Court
held that the “regulation [could] not fairly be interpreted to
encompass” Little’s “failure to unlock her door and her
remonstrances on constitutional grounds[,]” id. at 7, noting that
the regulation did not “impose any duty on home owners to
assist health officers to enter and inspect their homes[,]” id. at
6.

     That case, interpreting a different regulation in the
constitutionally sensitive context of a governmental entry into
the home, is of no help to Ramsingh. For one, Little involved
a criminal offense, whereas Section 1540.109 imposes only a

    3
       Ramsingh does not rely on the medical basis for his
noncompliance in this first part of his argument about the proper
meaning of “interference” in 49 C.F.R. § 1540.109.
                               14
civil penalty. Even more relevantly, Ramsingh’s interference
involved his failure to adhere to required processes in a highly
regulated public area into which he voluntarily entered with
full notice that he could be subjected to search procedures,
including a pat-down. Cf. Little, 339 U.S. at 7 (“The right to
privacy in the home holds too high a place in our system of
laws to justify a statutory interpretation that would impose a
criminal punishment on one who does nothing more than
[Little] did here.”) (emphasis added).

     Ramsingh, in other words, “affirmatively refused to”
complete the screening process at a TSA checkpoint that he
freely chose to enter, and he asserted no constitutional
objection to the pat-down at the time. United States v.
Willfong, 274 F.3d 1297, 1299, 1302 (9th Cir. 2001) (rejecting
analogy to Little when a logger was charged with “interfering
with [a] forest officer engaged in * * * the performance of his
official duties[,]” after “affirmatively refus[ing] to discontinue
logging on Forest Service land when ordered to do so by a
forest officer”) (citation omitted).

                                2

     TSA’s reading of “interfere” also comports with the
regulation’s history and purpose. Section 1540.109 was
promulgated in the aftermath of the September 11th attacks and
in response to a congressional demand for “increased air
transportation security measures.” 67 Fed. Reg. at 8,340. The
preamble to the final rule explains that Section 1540.109 is
written to broadly prohibit any action that poses a risk of
“distract[ing] or inhibit[ing] a screener from effectively
performing his or her duties.” Id. at 8,344. The preamble
further explains that:

       A screener encountering such a situation must
       turn away from his or her normal duties to deal
                              15
       with the disruptive individual, which may affect
       the screening of other individuals.          The
       disruptive individual may be attempting to
       discourage the screener from being as thorough
       as required. The screener may also need to
       summon a checkpoint screening supervisor and
       law enforcement officer, taking them away
       from other duties. Checkpoint disruptions
       potentially can be dangerous in these situations.
       This rule supports screeners’ efforts to be
       thorough and helps prevent individuals from
       unduly interfering with the screening process.

Id.

     As a consequence of Ramsingh’s noncompliance with
screening procedures, a Transportation Security Officer, three
Supervisory Transportation Security Officers, and the on-duty
Transportation Security Manager had to “turn away from
[their] normal duties” for approximately 20 minutes. 67 Fed.
Reg. at 8,344. In addition, both the Federal Security Director
and Assistant Federal Security Director for the entire Tampa
International Airport were involved, diverting their attention
from other important matters. Most importantly, TSA was
unable to conduct the “thorough” screening of Ramsingh that
it has deemed necessary for airport safety, or to enforce its
security policy that those who choose to enter a screening area
are required to complete the screening process. Id.

    In short, Ramsingh’s conduct objectively interfered with
TSA operations in multiple respects, presenting the type of
aviation security concerns addressed by the regulation’s
prohibition on interference.
                               16
                                B

     Ramsingh also contends that the TSA erred because
specific intent is required to violate the regulation. Ramsingh
is incorrect.

    First, the regulation is silent as to mens rea. See 49 C.F.R.
§ 1540.109. So TSA’s decision was consistent with the
regulatory text.

     Second, while silence on mens rea is not dispositive for
criminal statutes, Staples v. United States, 511 U.S. 600, 606
(1994), here we are dealing with a civil penalty for the violation
of an administrative regulation. And not just any regulation,
but one designed to promote the public safety and welfare. The
regulation’s primary purpose is not to punish wrongdoers, but
to protect the safety of passengers, airline personnel, and the
public more broadly by ensuring that all individuals are
thoroughly screened before being permitted into the secure area
of an airport. While interfering with TSA screening personnel
in the performance of their duties may not result in any “direct
or immediate injury to person or property” in a particular case,
it “create[s] the danger or probability of” someone being able
to sneak a weapon or other dangerous item onto an aircraft, an
obvious safety and security risk “which the [regulation] seeks
to minimize.” Morissette v. United States, 342 U.S. 246, 256
(1952); see also Federal Express Corp. v. Department of
Commerce, No. 20-5337, slip op. at 24–25 n.5, 27 (D.C. Cir.
July 8, 2022).

    When construing statutes dealing with public welfare or
regulatory offenses, courts “have inferred from silence that
Congress did not intend to require proof of mens rea to
establish an offense[,]” Staples, 511 U.S. at 606, and we can
make the same type of inference here. See Morissette, 324 U.S.
at 256 (“[L]egislation applicable to such [public welfare]
                                17
offenses, as a matter of policy, does not specify intent as a
necessary element[,]” because “whatever the intent of the
violator, the injury is the same[.]”). Given that Section
1540.109 is a public welfare regulation “meant to protect the
safety and security of the flying public[,]” A. 299–300, TSA
had no obligation to find specific intent on Ramsingh’s part.

     Ramsingh objects that TSA’s interpretation would
produce untenable results, such as fining a passenger who
“accidentally drops a bin and delays an x-ray line,” or “who
spills a bottle of liquid requiring a lane to close for clean-up[.]”
Ramsingh Opening Br. 22.

     That argument confuses specific intent (i.e., intent to
interfere with TSA screening personnel in the performance of
their duties) with general intent (i.e., intent to engage in the
conduct that causes the interference). See 1 WAYNE R.
LAFAVE, SUBSTANTIVE CRIMINAL LAW § 5.2(e) (3d ed. 2018)
(General intent requires “at least an intention to make the
bodily movement which constitutes the act which the [offense]
requires[,]” whereas specific intent is used “to designate a
special mental element which is required above and beyond
any mental state required with respect to the actus reus of the
[offense].”).

     We do not understand TSA to have held that no general
intent is required to violate Section 1540.109—merely that no
specific intent is required. See A. 298–299 (discussing
Morissette, public welfare offenses, and “the levels of intent”).
And Ramsingh’s actions satisfy any general intent
requirement. While the traveler who accidentally drops a bin
cannot be said to have intended to do so, the record shows that
Ramsingh intended to refuse compliance with the pat-down
requirement.
                                18
                                C

    Next, Ramsingh asserts that, as applied to him, Section
1540.109 is unconstitutionally vague. Not so.

     An enactment violates the Due Process Clause if it is “so
vague that it fails to give ordinary people fair notice of the
conduct it punishes, or so standardless that it invites arbitrary
enforcement.” Beckles v. United States, 137 S. Ct. 886, 892
(2017) (citation omitted); see also United States v. Bronstein,
849 F.3d 1101, 1107 (D.C. Cir. 2017) (An enactment is
“unconstitutionally vague if, applying the rules for interpreting
legal texts, its meaning specifies no standard of conduct at all.”)
(formatting modified and citation omitted). In applying this
rule, the law has “greater tolerance of enactments with civil
rather than criminal penalties because the consequences of
imprecision are qualitatively less severe.” Village of Hoffman
Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498–
499 (1982).

     Ramsingh posits several hypotheticals in which he claims
travelers would lack fair notice that they “interfere[d]” with
security personnel, within the meaning of Section 1540.109.
For instance, Ramsingh asks whether a passenger who tells a
joke to a screener or forgets to remove his or her belt before
approaching the metal detector will have sufficiently distracted
a screener to be held liable under Section 1540.109.

    But imagining scenarios in which application of the
regulation might be impermissibly vague is of no help to
Ramsingh because an individual “who engages in some
conduct that is clearly proscribed cannot complain of the
vagueness of the law as applied to the conduct of others.”
Hoffman Estates, 455 U.S. at 495. Especially so because
Ramsingh explicitly characterizes his vagueness argument as
                               19
an as-applied, rather than facial, challenge. See Ramsingh
Reply Br. 14.

     Ramsingh’s burden instead is to show that the regulation
is unconstitutionally vague as applied to the facts of his case.
He cannot do that.

     TSA regulations, in combination with publicly posted
guidance, give fair notice that failure to comply with required
screening procedures, which can include a pat-down, will
constitute prohibited interference. See 49 C.F.R. § 1540.107(a)
(“No individual may enter a sterile area or board an aircraft
without submitting to the screening and inspection of his or her
person[.]”); id. § 1542.201(b) (“Each airport operator [is]
required to * * * [p]ost signs at secured area access points and
on the perimeter that provide warning of the prohibition against
unauthorized      entry.”);    Security     Screening,     TSA,
https://www.tsa.gov/travel/security-screening (last accessed
July 7, 2022) (“Pat-Down Screening” drop-down box) (“You
may be required to undergo a pat-down procedure if the
screening technology alarms, as part of unpredictable security
measures, for enhanced screening, or as an alternative to other
types of screening, such as advanced imaging technology
screening.”).    Because Ramsingh’s conduct is “clearly
proscribed” by the regulation, his as-applied vagueness
challenge fails. Hoffman Estates, 455 U.S. at 495; see also
Rendon, 424 F.3d at 480 (rejecting vagueness challenge to
Section 1540.109); Brennan, 691 F. App’x at 332–333 (same).

                               V

    Lastly, Ramsingh insists that, even if noncompliance
generally can qualify as interference under Section 1540.109,
noncompliance grounded in medical reasons cannot. More
specifically, Ramsingh contends that (i) his medical inability to
comply rendered his actions non-volitional, and (ii) imposing a
                               20
fine given his medical conditions violates substantive due
process. Neither argument succeeds.

                                A

     A foundational element of “[t]he general rule of both civil
and criminal responsibility is that a person is not liable for a
harm done unless he caused it by his action (actus reus)[.]”
Western Fuels-Utah, Inc. v. Federal Mine Safety & Health Rev.
Comm’n, 870 F.2d 711, 713 (D.C. Cir. 1989). The TSA found
that Ramsingh engaged in two volitional acts that support his
culpability: (1) electing to enter the security checkpoint and
begin the screening process knowing he may be subject to a
pat-down, and (2) refusing to be patted down and to complete
the screening process. The TSA was wrong as to the first but
not the second.

     Certainly the first act—entering the screening area and
initiating screening—was a voluntary act. But it does not by
itself support his liability. Nothing about merely approaching
a TSA checkpoint and presenting yourself and your
possessions for inspection violates Section 1540.109.

     The second act identified by TSA, however, was both
volitional and violated Section 1540.109. Ramsingh explained
that he considered his options to be (1) allow TSA to conduct
the pat-down in public, (2) allow TSA to conduct the pat-down
in private, (3) run from the checkpoint, or (4) continue to refuse
and ask for law enforcement. He deliberately chose the fourth
option. And that choice contravened the regulation because
Ramsingh’s refusal to submit to a full-body pat-down
prevented TSA officers from carrying out their mandatory
screening duties. See 49 C.F.R. § 1540.109.

    Ramsingh argues that his refusal was not volitional
because, “for medical reasons, he was unable to comply.”
                               21
Ramsingh Opening Br. 24. But Ramsingh specifically
admitted in the administrative proceedings that he “refused” to
comply with the pat-down requirement.            A. 108–109.
Whatever his reasons for noncompliance, that refusal, which
he selected from among various available courses of action,
satisfies the volitional-act requirement.

                                B

    Ramsingh next argues that if his medical inability to
comply does not excuse his interference, then the regulation is
“sufficiently shocking of the conscience to rise to the level of a
deprivation of substantive due process rights.” Ramsingh
Opening Br. 12. That is incorrect.

     To violate substantive due process, governmental action
must be “so egregious, so outrageous, that it may fairly be said
to shock the contemporary conscience.” County of Sacramento
v. Lewis, 523 U.S. 833, 847 n.8 (1998). Not every unfortunate
or regrettable event amounts to a substantive due process
violation. “[O]nly the most egregious official conduct can be
said to be ‘arbitrary in the constitutional sense[.]’” Id. at 846
(quoting Collins v. City of Harker Heights, 503 U.S. 115, 129
(1992)). Given that demanding standard, TSA’s imposition of
a $680 fine for Ramsingh’s noncompliance with required
screening procedures—even if the reason for that
noncompliance was his Post-Traumatic Stress Disorder and
Military Sexual Trauma—did not infringe Ramsingh’s
substantive due process rights.

     While deliberate indifference to medical needs can violate
substantive due process, Lewis, 523 U.S. at 849–850, the TSA
officers did not exhibit such callousness to Ramsingh’s medical
conditions. They allowed him to go through a metal detector
rather than the AIT machine due to his shoulder injury. The
pat-down was necessitated by Ramsingh’s hand-swipe testing
                                 22
positive for explosive residue. When Ramsingh explained his
discomfort with a pat-down, TSA offered to conduct the search
in a more private area. While the accommodations provided
did not fully meet Ramsingh’s medical needs, the TSA officers
made a good-faith effort to respect his particular conditions
while also performing their security and public-safety duties.

     In sum, on this record, TSA’s conduct did not approach the
level of egregiousness or outrageousness needed to establish a
violation of substantive due process.4

                                VI

     For all those reasons, we deny Ramsingh’s petition for
review.

                                                        So ordered.




    4
       We note that Ramsingh did not raise, either before the agency
or this court, a claim under the Rehabilitation Act, 29 U.S.C. § 794,
or any other claim alleging that TSA discriminated against him on
the basis of disability. So neither the TSA nor we have had any
occasion to address whether TSA’s decision comports with federal
disability law.